Citation Nr: 1123795	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-36 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a post-total left hip replacement disability, claimed as secondary to residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1942 to November 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In January 2011 the case was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

While the Board regrets the further delay, as the record quite clearly reflects that the Veteran has reported receiving private treatment for his right knee and left hip disabilities; and as such records may contain pertinent information, they must be secured, if available.  See 38 C.F.R. § 3.159(c)(1).  Hence, remand is required to attempt to secure these records for a complete picture of the disabilities at issue. 

As was noted in the January 2011 remand, the Veteran's September 2010 Travel Board hearing testimony included his recollection that, after service, he was treated by a private physician in Birmingham, Alabama for about two years in 1945/1946.  He subsequently moved to Chicago, Illinois and was treated at the Lakeside VA Medical Center (VAMC) from 1946/1947 until 1981, when he retired and began to see a private physician, Dr. Reynolds.  He also sought treatment at South Suburban Hospital when his hip went out.  The January 2011 remand requested that the RO ask the Veteran to identify all providers of treatment he has received for right knee and/or left hip disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment, specifically including records from Lakeside VA Medical Center (VAMC) (to include from any storage facility where such records may have been retired), from Dr. Reynolds, and from South Suburban Hospital.  

By letter in February 2011, the AMC asked the Veteran to identify all providers of treatment he had received for his right knee and/or left hip disabilities since his discharge from service and to provide any authorizations necessary for VA to obtain records from all such private treatment providers, to specifically include Dr. Reynolds and South Suburban Hospital.  He did not respond.  Although the RO made a formal finding in April 2011 as to the unavailability of Lakeside VA treatment reports, to include from any storage facility where such records may have been retired, records from Dr. Reynolds and South Suburban Hospital remain outstanding.  The Board observes that in a claim of service connection the entire history of the disability for which service connection is sought is pertinent evidence, and records pertaining to such history must be secured.  

A governing regulation provides that where evidence (including identifying information and releases) requested in connection with an original claim is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  

The Veteran was not advised of the provisions of 38 C.F.R. § 3.158(a), and may not be aware of the consequences of a failure to cooperate in the development of his claim (As the RO advised him that VA "may make a decision on [his] claim after 30 days.").  [The Board observes that when the record shows that apparently pertinent evidence is outstanding and a claim is decided and denied without the claimant being afforded the time provided by regulation to submit such evidence; and when Board then upholds the denial and the Board's decision is appealed to the U.S. Court of Appeals for Veterans Claims, Court-endorsed Joint Motions have routinely found that the failure to obtain the outstanding records is error requiring corrective action.]

The Board is aware that this appeal has been advanced on the docket because of the Veteran's age.  However, the delay that ensues from this remand is the result of his failure to cooperate.  Expeditious handling of his appeal hinges on the promptness of his responses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all private providers of treatment he has received for right knee and/or left hip disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment, specifically including treatment reports from Dr. Reynolds and from South Suburban Hospital.  The RO should secure for the record copies of complete clinical records (those not already associated with the claims folder) from the identified providers.  In connection with this development the Veteran should be reminded of the provisions of 38 C.F.R. § 3.158(a).  He must be afforded the full one year period of time provided by that regulation to respond to the request.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private treatment records are received.

2.  The RO must ensure that the development requested above is completed in entirety, undertake any further development warranted by the results of the development sought above (to include a new VA examination, if indicated), and then re-adjudicate the claim.  (If the Veteran does not respond to the RO's request for identification of, and releases for, the complete records sought above within one year, the claims must be further processed under 38 C.F.R. § 3.158(a).)  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

